DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 10/17/2022 have been accepted. Claims 1-20 are still pending. Claims 1, 5, 8, 9, 14, 19, and 20 are amended. Applicant’s amendments to the claims have overcome each and every 102 and 103 rejection previously set forth in the Non-Final Office Action mailed 7/15/2022.
Specification
The abstract of the disclosure is objected to because the abstract is a recitation of the claims. The claims themselves are the legal bounds and legal description of the invention. The use of the legal phraseology of the claims should be avoided when writing the abstract. The abstract itself should be a short and concise summarization of the invention in its entirety, or at least the key features of the invention that can be summarized in the allotted space. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piszczik et al. (US Patent 9,092,152, hereafter referred to as Piszczik) in view of Kim et al. (US PGPub 2017/0220410, hereafter referred to as Kim).
Regarding claim 1, Piszczik teaches a non-transitory computer-readable medium comprising computer readable instructions, such that when executed by at least one processor of a storage device, causes the processor to: receive a command from a host, wherein the command identifies a Compute Function (CF), to read data from or write data to non-volatile storage memory of the storage device (Abstract, states that a read or write command can be received that has control bits that identify a computational operation (compute function) to be performed. Col. 3, lines 38-47, states that the commands can come from a host), in response to receiving the command, perform the CF on at least one of internal data stored in the storage device or external data transferred from the host to determine a computation result (Col. 4, lines 33-47, state that when a write command is received the computational operation can be determined and the result can be written to memory), store the computation result in a buffer, and transfer data between the buffer and the host in accordance with the command (Col. 4, lines 33-47, the output of the computation from write command is stored in a buffer and then can be written to memory in accordance with the write command). Piszczik does not teach store the computation result in a drive buffer of the storage device that is separate from non-volatile storage memory of the storage device; and transfer data between the drive buffer of the storage device and the host in accordance with the command.
Kim teaches a drive buffer of the storage device that is separate from non-volatile storage memory of the storage device (Fig. 1 and Paragraph [0036] and [0039], shows the storage device that includes a buffer in the form of DRAM 360 which can act as a buffer for data going to the host or to the storage device). Since both Piszczik and Kim teach using buffers It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to substitute the buffer of Piszczik with that of Kim to obtain the predictable result of storing the computation result in a drive buffer of the storage device that is separate from non-volatile storage memory of the storage device; and transfer data between the drive buffer of the storage device and the host in accordance with the command.
Regarding claim 2, Piszczik and Kim teach all the limitations of claim 1. Piszczik further teaches wherein the CF comprises one of an mathematical or arithmetic operation, a logical operation, a Boolean operation, a bitwise operation, a compare operation, a string operation, a database query language function, a Reed-Solomon or Erasure coding operation, a data encryption operation, or a database stable operation the mathematical or arithmetic operation comprises one or more of: add, subtract, multiply, divide or Galois field (GF), the logical operation comprises one or more of: AND, OR, NAND, NOR, NOT or XOR, the Boolean operation comprises one or more of: AND, OR, or XOR, the bitwise operation comprises one or more of: logical shift, arithmetic shift, or rotate, the compare operation comprises one or more of: greater than, less than, or not equal to, the string operation comprises one or more of a copy, find, or compare, and the database query language function comprises one or more of: AVG(), FIRST(), LAST(), MAX(), MIN(), and SUM() (Col. 3, lines 13-17, gives a list of the possible operations that can be performed which includes several mathematical, Boolean and bitwise operations). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Piszczik and Kim teach all the limitations of claim 1. Piszczik further teaches wherein the command is a write command identifying the external data; and performing the CF on at least one of the internal data or external data comprises performing the CF on the external data (Col. 4, lines 33-45, states that upon receipt of a write command data can be retrieved from the external memory and put into a buffer and the data included with the write command can be put in another buffer and the operation can be performed on both sets of data). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Piszczik and Kim teach all the limitations of claim 1. Piszczik further teaches wherein the command is a write command identifying the internal data and the external data; and performing the CF on at least one of the internal data or external data comprises performing the CF on the internal data and the external data (Col. 4, lines 33-45, as stated in the rejection to claim 3, the operation can be performed on both data from the memory (internal data) and received with the command (external data)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Piszczik and Kim teach all the limitations of claim 1. Piszczik further teaches wherein the processor is further caused to write the external data or the computation result of the CF to a non-volatile storage memory of the storage device (Col. 4, lines 45-47, states the result of the operation is written back to the external memory. Col. 3, lines 34-37, states the external memory can be flash memory). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Piszczik and Kim teach all the limitations of claim 1. Piszczik further teaches wherein the command is a read command identifying the internal data, and performing the CF on at least one of the internal data or external data comprises performing the CF on the internal data (Col. 4, line 58-Col. 5, line 14, describes processing a read request which involves retrieving data from external memory (internal data) and performing the computational operation on it). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 11, Piszczik and Kim teach all the limitations of claim 10. Piszczik further teaches wherein the processor is further caused to provide the internal data or the computation result of the CF (Col. 5, lines 10-14, states that upon completion of the read request the result of the computation is presented (provided) to the PCIe bus to be transferred). Kim further teaches providing internal data or a computational result to a host (Paragraph [0089], after a computation is performed to recover data that result can then be transmitted to the host). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Piszczik to use the RAID protocol of Kim so as to select the most efficient mode from a plurality of recovery modes (Kim, Paragraph [0105]).
Regarding claim 12, Piszczik and Kim teach all the limitations of claim 10. Piszczik further teaches wherein the processor is further caused to provide the internal data before, while, or after performing the CF on the internal data. (Col. 5, lines 10-14, states that upon completion of the read request the result of the computation is presented (provided) to the PCIe bus to be transferred, which is done after performing the computation). Kim further teaches providing internal data or a computational result to a host (Paragraph [0089], after a computation is performed to recover data that result can then be transmitted to the host). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 13, Piszczik and Kim teach all the limitations of claim 10. Kim further teaches wherein the internal data comprises first internal data and second internal data, the read command identifies the first internal data and the second internal data, and performing the CF on the internal data comprises performing the CF on the first internal data and the second internal (Paragraphs [0087]-[0091], describes the process of reading a stripe of data (composed of first through seventh internal data) and detecting if a read failure occurs, which involves performing a recovery operation before outputting the data). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 14, Piszczik and Kim teach all the limitations of claim 13. Kim further teaches wherein the first internal data comprises data stored in a non-volatile storage memory of the storage device, and the second internal data comprises one of data stored in a non-volatile storage memory of the storage device; data stored in a drive buffer of the storage device; or coefficient data stored in a coefficient table of the storage device (Paragraph [0045], states that the stripes (made up of first and second internal data) are stored in the storage medium 400 (Fig. 1) which is composed of non-volatile memory). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 15, Piszczik and Kim teach all the limitations of claim 13. Piszczik further teaches wherein the processor is further caused to provide the internal data or the computation result of the CF (Col. 5, lines 10-14, states that upon completion of the read request the result of the computation is presented (provided) to the PCIe bus to be transferred). Kim further teaches providing internal data or a computational result to a host (Paragraph [0089], after a computation is performed to recover data that result can then be transmitted to the host). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 16, Piszczik and Kim teach all the limitations of claim 13. Piszczik further teaches wherein the processor is further caused to provide the internal data before, while, or after performing the CF on the internal data. (Col. 5, lines 10-14, states that upon completion of the read request the result of the computation is presented (provided) to the PCIe bus to be transferred, which is done after performing the computation). Kim further teaches providing internal data or a computational result to a host (Paragraph [0089], after a computation is performed to recover data that result can then be transmitted to the host). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 19, claim 19 is the device claim associated with claim 1. Since Piszczik and Kim teach all the limitations of claim 1 and further teaches , they also teach all the limitations of claim 19; therefore the rejection to claim 1 also applies to claim 19.
Regarding claim 20, claim 20 is the method claim associated to claim 1. Since Piszczik and Kim teach all the limitations of claim 1, they also teach all the limitations of claim 20; therefore the rejection to claim 1 also applies to claim 20.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Piszczik and Kim as applied to claim 4 above, and further in view of Wang et al. (US PGPub 2021/00096816, hereafter referred to as Wang).
Regarding claim 5, Piszczik and Kim teach all the limitations of claim 4. Piszczik and Kim do not teach wherein the internal data comprises coefficient data stored in a coefficient table of the storage device.
Wang teaches internal data comprises coefficient data stored in a coefficient table of the storage device (Fig. 2 and Paragraph [0040], show a LUT wherein the entries contain coefficients for the function to be computed). Since both Piszczik/Kim and Wang teach internal data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data of Piszczik and Kim with that of Wang to obtain the predictable result of wherein the internal data comprises coefficient data stored in a coefficient table of the storage device.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Piszczik and Kim in view of Simionescu et al. (US PGPub 2014/0208024, hereafter referred to as Simionescu).
Regarding claim 6, Piszczik and Kim teach all the limitations of claim 4. Piszczik further teaches wherein the write command identifies a number of logical blocks of the internal data and a number of logical blocks of the external data (Col. 5, lines 15-30, shows that the system uses logical address (logical blocks) when identifying data, particularly for operations that will be associated with the data that is identified by the write or read operations). Piszczik and Kim does not teach the number of the logical blocks of the internal data and the number of the logical blocks of the external data are same.
Simionescu teaches the number of the logical blocks of a first data and the number of the logical blocks of a second data are the same (Paragraph [0015] and [0041], states that the data chunks of a stripe have a same/consistent size). Since both Piszczik/Kim and Simionescu teach performing operations with data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the size of the data of Piszczik and Kim with that of Simionescu to obtain the predictable result of the number of the logical blocks of the internal data and the number of the logical blocks of the external data are same (since all this does is specify the size of the data without changing the operations being performed on it).
Regarding claim  17, Piszczik and Kim teach all the limitations of claim 13. Kim further teaches wherein the read command identifies a number of logical blocks of the first internal data and a number of logical blocks of the second internal data (Paragraph [0040] and [0047]-[0048], states the data is addressed using a logical to physical mapping table and show the data can be arranged and stored in logical blocks). Piszczik and Kim do not explicitly teach the number of the logical blocks of the internal data and the number of the logical blocks of the external data are same.
Simionescu teaches the number of the logical blocks of a first data and the number of the logical blocks of a second data are the same (Paragraph [0015] and [0041], states that the data chunks of a stripe have a same/consistent size). Since both Piszczik/Kim and Simionescu teach performing operations with data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the size of the data of Piszczik and Kim with that of Simionescu to obtain the predictable result of the number of the logical blocks of the internal data and the number of the logical blocks of the external data are same (since all this does is specify the size of the data without changing the operations being performed on it).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Piszczik and Kim in view of Zawodny et al. (US PGPub 2017/0309314, hereafter referred to as Zawodny).
Regarding claim 7, Piszczik and Kim teach all the limitations of claim 4. Piszczik further teaches wherein the write command identifies a number of logical blocks of the internal data and a number of logical blocks of the external data (Col. 5, lines 15-30, shows that the system uses logical address (logical blocks) when identifying data, particularly for operations that will be associated with the data that is identified by the write or read operations). Piszczik and Kim do not teach the number of the logical blocks of the internal data and the number of the logical blocks of the external data are different.
Zawodny teaches the number of the logical blocks of a first data and the number of the logical blocks of a second data are different (Paragraph [0071], describes multiple bit vectors that can be used or the various calculations, several of which have different lengths). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Piszczik and Kim to use the setup of Zawodny so as to have an increased flexibility in implementing a plurality of logical operations (Zawodny, Paragraph [0019]).
Regarding claim 18, Piszczik and Kim teach all the limitations of claim 13. Kim further teaches wherein the read command identifies a number of logical blocks of the first internal data and a number of logical blocks of the second internal data (Paragraph [0040] and [0047]-[0048], states the data is addressed using a logical to physical mapping table and show the data can be arranged and stored in logical blocks). Piszczik and Kim do not explicitly teach the number of the logical blocks of the internal data and the number of the logical blocks of the external data are same.
Zawodny teaches the number of the logical blocks of a first data and the number of the logical blocks of a second data are different (Paragraph [0071], describes multiple bit vectors that can be used or the various calculations, several of which have different lengths). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Piszczik and Kim to use the setup of Zawodny so as to have an increased flexibility in implementing a plurality of logical operations (Zawodny, Paragraph [0019]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piszczik and Kim in view of Park et al. (US PGPub 2018/0101450, hereafter referred to as Park).
Regarding claim 9, Piszczik and Kim teach all the limitations of claim 1. Piszczik and Kim do not explicitly teach wherein the processor is further caused to write the external data to a non-volatile storage memory of the storage device before, while, or after performing the CF on the external data.
Park teaches wherein the processor is further caused to write the external data to a non-volatile storage memory of the storage device before, while, or after performing the CF on the external data (Paragraphs [0155]-[0156], states that upon receiving a write command the data is written to memory and then an operation is performed to generate the new parity data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Piszczik and Kim to utilize the RAID system of Park so the use of the computing resources of the host system is reduced or, alternatively, minimized, and thereby the data processing performance of the host system is enhanced and the RAID rebuild time is reduced (Park, Paragraph [0041]).
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims to overcome the prior rejections set forth in the Non-Final Rejection mailed 7/15/2022. To address this, Kim has been incorporated into the rejection of the independent claims to address the amended limitations.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132